DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sears et al. (US 2014/0209105A1).
Sears discloses in reference to claim:
1. (Currently Amended) An aerosol-generating system 10, comprising:
a heating element (750) comprising a plurality of wires  that are twisted together, the heating
element having a longitudinal axis and a plurality of turns (see Figure 7); and a capillary body (wicking material), wherein the capillary body is wound around the heating element (the heating wire can be at least partially intertwined with the filaments of the wick), and
wherein the plurality of turns of the heating element define a central passage (see Fig. 7) extending
substantially parallel to the longitudinal axis of the heating element.

    PNG
    media_image1.png
    717
    886
    media_image1.png
    Greyscale


The smoking article of the present disclosure further can include a heater.  In specific embodiments, the heater can be a resistance heating wire.  
Such heating wire can be arranged with the filaments of the wick so as to provide for controlled heating of the aerosol precursor composition transported by the filaments.  For example, the heating wire can be at least partially intertwined with the filaments of the wick.  In some embodiments, the heating 
wire can actually be woven into the filaments of the wick.  Machine weaving techniques can be used to weave the heating wire into the filaments.  If desired, a single heating wire can be used and can be intertwined with the filaments randomly or in a defined pattern such that the desired heating of the 
filaments can be achieved.  In other embodiments, the heater can comprise a plurality of resistance heating wires.  Two or more heating wires thus can be intertwined with the filaments of a single wick.  Alternatively, different heating wires can be intertwined with the filaments of the wick.  For example, 
a first heater wire can be in contact with a first segment of the wick, and a second heater wire can be in contact with a second segment of the wick.  Similarly, a first heater wire can be in contact with a first set of filaments, and a second heater wire can be in contact with a second set of filaments.  
Thus, the different heating wires can be used with a single wick or can be used with different wicks.  This can be beneficial to provide for controlled aerosol composition and delivery.  For example, a first set of filaments (e.g., a specific wick or a specific segment of a wick) can be adapted to transport a first aerosol precursor material and a second set of filaments (e.g., a specific wick or a specific segment of a wick) can be adapted to transport a second aerosol precursor material.  This can be accomplished, for example, by 
segmenting a single reservoir such that different aerosol precursor materials are stored in separate segments of the reservoir or by providing a plurality of separate reservoirs in fluid connection with different sets of filaments or different wicks.

2.  The aerosol-generating system according to claim 1, wherein the heating 
element and the capillary body are intertwined with one another. See explanation of claim 1 above,  the heating wire can be at least partially intertwined with the filaments of the wick. 
3.  The aerosol-generating system according to claim 1, wherein the heating element is helical.  See Figures 7
4.  The aerosol generating system according to claim 1, wherein the capillary body is helical. See Figures 7
 
5.  The aerosol-generating system according to claim 1, further comprising a liquid storage portion 705 containing a liquid aerosol-forming substrate, wherein the capillary body 700/701 is in contact with the liquid aerosol-forming substrate. See Figures 7
 
6.  The aerosol-generating system according to claim 4, wherein the capillary body 700 has two ends, and wherein the two ends of the capillary body are in contact with the liquid aerosol-forming substrate 705.  See Figure 7
7.  The aerosol-generating system according to claim 4, wherein the liquid aerosol-forming substrate contains nicotine. The aerosol precursor composition used in the disclosed smoking article further can comprise one or more flavors, medicaments, or other inhalable 
materials.  For example, liquid nicotine can be used.
8.  The aerosol-generating system according to claim 1, wherein the system 10 is an electrically heated smoking system. 
 
9.  The aerosol-generating system according to claim 1, wherein the capillary body 700 comprises a fibre comprising a plurality of strands 701. 

10.  The aerosol-generating system according to claim [9] 8, wherein the plurality of strands comprise one or more first fibres having a longitudinally extending core section and a plurality of transverse sections extending transversely from the core section. See Figure 7 note fibres 701 extend in both longitudinal and transvers directions as a result of the helical shape of the substrate 705. Note claim 8 does not include a plurality of strands, so the claim has been examined as if dependent from claim 9
 

12.  The aerosol-generating system according to claim 1, comprising an airflow passage within the heating element and the capillary body. See Figure 7
 
14.  The method according to claim 13, wherein the winding comprises winding 
the capillary body and the heating element together to intertwine the capillary 
body and the heating element.

13.  A method of manufacturing an aerosol-generating system 10, comprising: 
providing a capillary body 800 and a heating element 850;  and winding the capillary body around the heating element by winding the capillary body and the heating element together to intertwine the capillary body and the heating element.  See explanation of claim 1 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10512283. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass a narrower scope than the broad scope of the instant claims, the narrow scope being by limiting the device wherein the heating element and the capillary body are intertwined with one another, and wherein the plurality of turns of the heating element and the at least one strand of the capillary body together define a central airflow passage extending substantially parallel to the longitudinal axis of the heating element.  It has been held that the narrow scope anticipates the broad. 
Specifically regarding amended independent claim 1:
Patented claim						Instant claim 
10. An aerosol-generating system, comprising: a heating element having a longitudinal axis and a plurality of turns wherein the heating element comprises a plurality of wires; and a capillary body comprising at least one strand extending substantially parallel to the longitudinal axis of the heating element, wherein the at least one strand of the capillary body is wound around the heating element, wherein the heating element and the capillary body are intertwined with one another, and wherein the plurality of turns of the heating element and the at least one strand of the capillary body together define a central airflow passage extending substantially parallel to the longitudinal axis of the heating element, 
1. (Currently Amended) An aerosol-generating system , comprising:
a heating element, the heating
element having a longitudinal axis and a plurality of turns and comprising a plurality of wires  that are twisted together; and a capillary body, wherein the capillary body is wound around the heating element, and wherein the plurality of turns of the heating element define a central passage  extending substantially parallel to the longitudinal axis of the heating element.



It is noted that the instant claim 1 is fully encompassed by the patented claim 10 since it can be interpreted that the wires of claim 10 are “twisted together” by the act of intertwining with the capillary body. 
Regarding claims 2-14, the patented claims of 10512283 disclose all the claimed limitations of claims 1-14 of the instant application and as such would have been obvious modifications to one of skill in the art. 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Sears reference fails to disclose a heating element in figure 7.  Sears discloses in [0082] that figure 7 can be compared to figure 4.  It is noted and obvious to one of skill that the figures maintain an element numbering scheme wherein the heating means is depicted with a element number ending in 50, i.e. 150, 250…450, ..750, in the same way the wick and substrates are numbered.  As such, although element 750 is not explicitly called out as a heating element, the disclosure makes it clear to one of skill  that element 750 of Figure 7 is a heating element.  
Regarding the Double Patenting rejection, applicant merely states that amended claim 1 recites different features relative to the claims of the ‘283 patent without discussing what features are different. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc